Citation Nr: 1518662	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-34 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an effective date earlier than July 30, 1999 for the award of service connection for the Veteran's cause of death.

2. Entitlement to an effective date earlier than July 30, 1999 for the award of basic eligibility for Dependents' Educational Assistance under Chapter 35.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969; he died in May 1986.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota, which granted service connection for the cause of the Veteran's death and eligibility for Dependents' Educational Assistance, both effective July 30, 1999.


FINDINGS OF FACT

1. The Veteran died in May 1986.  

2. The certificate of death states that the cause of death was gas gangrene due to granulocytopenia due to acute lymphoblastic leukemia.

3. The Veteran served in Vietnam during the period in which Veterans are presumed to have been exposed to herbicide agents.

4. The Veteran's leukemia was classified as Burkett's leukemia, which is a B-cell leukemia.

5. B-cell leukemia is a covered herbicide disease.  

6. The appellant is the surviving spouse of a Veteran who died from a covered herbicide disease; therefore, she is a Nehmer class member.

7. A VA-Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits, was received on July 30, 1999.

8. Prior to this date, the evidence of record reveals no claim for service connection for the cause of the Veteran's death.  

9. July 30, 1999 is the earliest possible effective date for service connection for the Veteran's cause of death allowed by law.

10. Entitlement to service connection for the Veteran's cause of death is not effective until July 30, 1999 thus, the basic eligibility conditions for Dependents' Educational Assistance under Chapter 35 were not met until July 30, 1999, and therefore this date is the earliest date for which basic eligibility is warranted. 


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to July 30, 1999, for the award of service connection for the cause of the Veteran's death, have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2014).

2. The criteria for an effective date prior to July 30, 1999, for the award of eligibility for Dependents' Educational Assistance under Chapter 35, have not been met.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Significantly, however, in this case, the appellant's claims for earlier effective dates arise from her disagreement with the effective dates assigned following the grant of entitlement to service connection for the cause of the Veteran's death and entitlement to eligibility for Dependents' Educational Assistance under Chapter 35.  In this regard, the Board notes that, once a claim is granted, the claim is substantiated and additional VCAA notice is not required, and as such, any defect in the notice is considered non-prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, because the application of the law is dispositive of the claim for an earlier effective date, no discussion of VA's duties to notify and assist is necessary. Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).






Analysis

I. Service Connection for the Veteran's Cause of Death

The appellant seeks an effective date prior to July 30, 1999 for the award of service connection for the cause of the Veteran's death. 

Generally, the assignment of an effective date is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, DIC, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a).  Additionally, 38 U.S.C.A. § 5110(d) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

38 C.F.R. § 3.400(c)(2) clarifies that the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of claim.

Under 38 C.F.R. § 3.153, an application on a form jointly developed by the Social Security Administration (SSA) and VA, which is filed at SSA on or after January 1, 1957, will be considered a claim for VA death benefits.  Such application also will be considered to have been received by VA as of the date of receipt by SSA.  38 C.F.R. § 3.153 (2014).

An exception to the regulations regarding effective dates for disability compensation involves members of the Nehmer class under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Under the regulation, a Nehmer class member includes the surviving spouse of a veteran who died from a covered herbicide disease, such as a B-cell leukemia.  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2) (2014).

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to DIC benefits, and DIC had been previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the date VA received the claim on which such prior denial was based or the date the death occurred, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred."  38 C.F.R. § 3.816(d)(1), (3) (2014).  If a claim for DIC benefits "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death," the effective date for the award of DIC will be the date such a claim was received or the date the death occurred, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred."  38 C.F.R. § 3.816(d)(2), (3).  If the requirements of section 3.816(d)(1) and (2) are not met the effective date of the award shall be determined in accordance with sections 3.114 and 3.400.  38 C.F.R. § 3.816(d)(4).  

The effective date of the regulation that added B-cell leukemias to the list of disease for which the VA Secretary has determined that there exists an etiological relationship to herbicide exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  75 Fed. Reg. 53,202.  

In the current case, the facts are not is dispute, the Veteran served in Vietnam during the period in which exposure to an herbicide agent is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran died in May 1986.  The immediate cause of death was gas gangrene due to granulocytopenia due to acute lymphoblastic leukemia.  At that time no claim was made to VA with respect to entitlement to service connection for the cause of the Veteran's death.  A notation on the May 1986 Application for Burial Benefits, completed for costs associated with the Veteran's burial, indicates that a VA-Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by Surviving Spouse or Child, was sent to appellant.  However, the appellant has stated that, following her husband's death, her failure to claim such benefits was the result of a conversation with someone at a VA office who told her because "there were children involved" she "needed to contact Social Security for financial help.  There wasn't anything the VA could do to help" her.  April 2013 Appellant's Statement.  

A VA-Form 21-534 application for dependency and indemnity compensation (DIC) was not filed until July 1999.  The appellant has stated that this application was filed in an attempt to get her daughter "dependent benefits for going on to college."  April 2013 Appellant's Statement.  An August 2001 rating decision denied service connection for the cause of death as a result of exposure to herbicides.  Effective August 31, 2010 chronic B-cell leukemias were added to the list of disease for which the VA Secretary has determined that there exists an etiological relationship to herbicide exposure.  In April 2012, another application of DIC was filed.  This time an August 2012 rating decision granted service connection for the Veteran's cause of death as evidence showed that the Veteran's leukemia was classified as Burkett's leukemia, which is considered a B-cell leukemia presumptively related to herbicide exposure.  The award of benefits was effective July 30, 1999, the earliest date any application for DIC was received.  The appellant filed a timely notice of disagreement with the effective date assigned, and thereafter a VA-Form 9, thus it is noted that the claim is not a "stand-alone" claim for an earlier effective date.  It is the appellant's contention that the effective date of the award should be the date of the Veteran's death.  

The Veteran served in Vietnam during the period in which exposure to an herbicide agent is presumed.  The Veteran died of a "covered herbicide disease," namely B-cell leukemia.  The appellant is the surviving spouse of the Veteran.  Therefore, she is a Nehmer class member.  See 38 C.F.R. § 3.816(b).  Initial the Board notes that the appellant was not denied service connection for the cause of the Veteran's death between September 25, 1985 and May 3, 1989 as she did not file a claim during this time period.  As such, the provision of 38 C.F.R. § 3.816(d)(1) are not applicable.  Nevertheless, the July 30, 1999 claim for DIC was received between May 3, 1989 and August 31, 2010, the date on which the law that added all chronic B-cell leukemias as diseases presumptively due to in-service exposure to herbicides became effective.  Therefore, the provision of 38 C.F.R. § 3.816(d)(2) apply.  

As discussed, 38 C.F.R. § 3.816(d)(2) states the effective date for the award of DIC will be the date the claim was received or the date the death occurred, whichever is later, unless the claim was received within one year from the date of the veteran's death, in which case the effective date will be "the first day of the month in which the death occurred."  38 C.F.R. § 3.816(d)(2), (3).  In this case the date the death occurred was in May 1986.  The date the claim was received was July 30, 1999.  The record is devoid of any claim for DIC prior to July 30, 1999 and the appellant has stated that no claims were made prior to this date.  As there was no claim within a year of the Veteran's death, pursuant to 38 C.F.R. § 3.816(d)(2), the effective date can be no earlier than July 30, 1999 as this is the later of the date of the Veteran's death and the date a claim was received.

Turning to other provisions for an earlier effective date, under 38 C.F.R. § 3.114 such may be granted based on a liberalizing law; however, the effective date can be no earlier than the effective date of the liberalizing law.  In this case the liberalizing law would be the addition of B-cell leukemias to the list of disease for which the VA Secretary has determined there exists an etiological relationship to herbicide exposure, which became effective August 31, 2010.  Therefore, pursuant to 38 C.F.R. § 3.114, the effective date for the award of DIC could be no earlier than August 30, 2010.

Under 38 C.F.R. § 3.400 the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within 1 year after the date of death; otherwise, it is the date of receipt of claim.  The Veteran died in May 1986.  It has already been noted that no claim was filed within one year of the Veteran's death.  Therefore, the effective date pursuant to 38 C.F.R. § 3.400 would be April 20, 2012, the date of the claim that gave rise to the grant.  

In regards to 38 C.F.R. § 3.153, the evidence of record does not support a finding that the appellant filed with the SSA one of the forms jointly prescribed by the Secretary and the Commissioner of Social Security prior to January 30, 1999.  Therefore, 38 C.F.R. § 3.153 does not provide for an earlier effective date in this case.  

In sum, the Veteran served in Vietnam during a time when exposure to herbicide is presumed.  He died in May 1986.  The cause of death included B-cell leukemia, a covered herbicide disease.  As the surviving spouse the appellant is a Nehmer class member.  The appellant did not file a claim for DIC within a year of the Veteran's death.  Thus, in accordance with Nehmer and its implementing regulation, the effective date of the grant of service connection for the Veteran's cause of death is July, 30 1999, the date a claim for DIC based on the Veteran's death was first received.  A review of the evidence of record reveals no basis for an effective date earlier than July 30, 1999.

In conclusion, the Board would like to address the appellant's contentions in more detail.  First, the appellant has noted that the July 1999 application for DIC was completed in an attempt to obtain "dependent benefits for going on to college" for her daughter and has "absolutely nothing" to do with her surviving spouse benefits.  April 2013 Appellant's Statement.  No matter what the impetus for the filing of the July 1999 application it does not change the fact that it is the first claim for DIC.  The Board stresses, it is not the July 1999 claim that prevents the award of an earlier effective date it is the fact that no claim was made before this date.  In fact, if not for the July 1999 claim the effective date would be either August 31, 2010 (the date B-cell leukemias were added to the list of covered herbicide disease) or April 20, 2012 (the date of the only other claim for DIC).  The use of the July 1999 claim as a basis for the establishment of an effective date for service connection for the Veteran's death has only benefited the appellant.  

Second, as noted in her correspondence, the appellant believes the effective date of service connection for the Veteran's death should be the date of the Veteran's death.  Statute and regulation provides for an effective date of the first day of the month of the Veteran's death but only in the event that a claim is filed within one year of the Veteran's death.  The evidence of record shows, and the appellant acknowledged that no such claim was filed herein.  The Board is sympathetic to the appellant's assertion that she did not file a claim because she was told VA could not help her.  Nevertheless, the Board is bound to apply statutes and regulations as written and is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7194; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432- 33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  Therefore, this decision is dictated by the relevant statutes and regulations.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, in support of her claim, the appellant has submitted multiple articles discussing the Nehmer decision.  In light of this, the Board would like to make note, as shown by the preceding analysis, the final determination in this case is reach in accordance with Nehmer and its implementing regulation.

II. Dependents' Educational Assistance under Chapter 35

The appellant asserts entitlement to an effective date earlier than July 30, 1999 for the award of basic eligibility for Dependents' Educational Assistance (DEA) under Chapter 35.   

At the time service connection for the Veteran's cause of death was granted basic eligibility for DEA under Chapter 35 was granted as well, effective July 30, 1999.    

For the purposes of educational assistance under 38 U.S.C.A., Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2014).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 of title 10 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

In this case, as discussed above, the Board has found an effective date earlier than July 30, 1999 is not warranted for service connection for the case of death.  As a permanent total service-connected disability did not exist at the time of the Veteran's death, eligibility for Chapter 35 benefits is premised on his death from a service-connected disability.  Therefore, the basic eligibility conditions for Dependents' Educational Assistance under Chapter 35 were not met until July 30, 1999, making that date the earliest date that all eligibility requirements were met.

Although the appellant may contend that an earlier effective date for basic eligibility for Chapter 35 DEA benefits is warranted, VA regulations dictate the specific circumstances and criteria which must be met before DEA benefits may be granted.  As these criteria were not met prior to July 30, 1999, an effective date prior to this date for the award of basic eligibility for DEA benefits must be denied.


ORDER

Entitlement to an effective date earlier than July 30, 1999, for the grant of service connection for the cause of the Veteran's death is denied.






Entitlement to an effective date prior to July 30, 1999, for the award of Chapter 35 Dependents' Educational Assistance, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


